     Case 3:18-cv-00592-RDM-MCC Document 65 Filed 02/11/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ARMONI MASUD JOHNSON,                        :     CIV NO. 3:18-CV-592
                                             :
            Plaintiff,                       :     (Judge Mariani)
                                             :
v.                                           :     (Magistrate Judge Carlson)
                                             :
SGT. BIENKOSKI, et al.,                      :
                                             :
            Defendants.                      :

                          MEMORANDUM ORDER

      In this action, the pro se plaintiff has filed a motion which sought to compel

the production of certain discovery, alleging that the plaintiff never received

discovery responses from the defendants. (Doc. 59). Th defendants have now

responded to this motion, advising the Court that they responded to these requests

on February 8, 2021. (Doc. 64

      In light of this reply, the defendant suggests that this issue is now moot.

(Doc. 30.) We agree. The mootness doctrine recognizes a fundamental truth in

litigation: “[i]f developments occur during the course of         adjudication that

eliminate a plaintiff’s personal stake in the outcome of a suit or prevent a court

from being able to grant the requested relief, the case must be dismissed as moot.”

Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996). Since

these defendants have replied to these discovery demands, any request for an order

directing a response to these discovery requests is now moot. Of course, if upon

                                         1
    Case 3:18-cv-00592-RDM-MCC Document 65 Filed 02/11/21 Page 2 of 2




receipt of the responses Mr. Johnson seeks to compel further information he may

endeavor to do so by a separate motion. Accordingly, for the foregoing reasons,

and this motion to compel, (Doc. 59), is DEEMED MOOT.

      So ordered this 11th day of February 2021.



                                            S/Martin C. Carlson
                                            Martin C. Carlson
                                            United States Magistrate Judge




                                        2
